Citation Nr: 0320719	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-13 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  After receiving the veteran's 
notice of disagreement, the RO provided him with a Statement 
of the Case (SOC) in August 1998.

The Board notes that, in the September 1998 substantive 
appeal, the veteran checked the box indicating that he wished 
to appear at a hearing before a Member of the Board, at the 
RO.  However, a note in the file indicates that the veteran 
failed to appear for a scheduled July 1999 Travel Board 
hearing.  

In October 1998, the veteran presented testimony at a 
personal hearing before a Hearing Officer at the RO.  A 
transcript of that hearing has been prepared and associated 
with the claims folder.  The Hearing Officer issued a 
Supplemental Statement of the Case (SSOC) in October 1998.

In January 2000, the Board remanded this case to the RO for 
additional development.  In June 2003, the RO issued an SSOC 
in which it continued to deny the veteran's claims on appeal.  
The claims folder was subsequently returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Records from the veteran's period of active duty include 
documentation of complaints of back pain and right shoulder 
pain, and reflect that the diagnosis muscle strain was made.

2.  The veteran failed to report for March 2003 VA 
examinations, and he has not shown good cause for his failure 
to report.

3.  A chronic back disability was not manifested in service; 
and there is no competent evidence relating any current back 
disability to service.

4.  A chronic right shoulder disability was not manifested in 
service; and there is no competent evidence relating any 
current back disability to service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2002).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with that legislation.  It is noted that the development of 
medical evidence appears to be complete.  By virtue of the 
August 1998 SOC, the October 1998 and June 2003 SSOCs, and 
associated correspondence issued by the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC.  In addition, 
the veteran was advised of the specific VCAA requirements in 
the June 2003 SSOC.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing VCAA 
notification).  In addition, in March 2003 the RO attempted 
to provide the veteran with VA examinations to ascertain the 
etiology of any current back or shoulder disabilities, but, 
he failed to report for those examinations.  

Pursuant 38 C.F.R. § 3.655, when a veteran fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based upon the evidence of record.  Examples 
of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  To 
date, the veteran has not offered any explanation regarding 
his repeated failure to report for VA examinations.  
Accordingly, the Board will proceed to adjudicate the 
veteran's claims based on the evidence currently on record, 
as required by the provisions of 38 C.F.R. § 3.655(b).

The Board notes in passing that the notification letters 
advising the veteran of the date and time of his examinations 
are not currently associated with the claims folder.  
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by mailing timely notice of the scheduled 
VA examinations to veteran at his address of record.

There is no evidence of record indicating that the veteran 
failed to received notice of the scheduled examinations, and 
he has never contended that he failed to receive notice of 
any of the examinations.  Therefore, the Board finds that the 
presumption of regularity clearly applies in this instance, 
and that it must be presumed that he did receive the letters 
notifying him of the VA examinations scheduled in March 2003.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

A December 1971 service medical record notes the veteran's 
complaints of pain in the back and right shoulder after 
painting with his right arm the previous day.  Clinical 
examination revealed no significant abnormality.  Muscle 
strain was diagnosed.  A January 1972 separation examination 
report is negative for either a back or right shoulder 
disability.  A February 1972 X-ray report notes a history of 
low back pain; however, X-rays of the lumbar spine were 
negative.

Private medical records show treatment for various 
complaints, including back and shoulder pain, from January 
1978 to February 1993.  A January 1978 record notes 
complaints of frequent urinating at night for 10 years, and a 
10-year history of back pain.  Clinical evaluation of the 
back and extremities, including the joints, was normal.  Back 
exercises were recommended.

The veteran received treatment for flank pain, associated 
with a kidney stone, from June 1985 to December 1986.  In 
December 1986, the veteran reported that he had suffered from 
a kidney stone one year earlier, and indicated that he was 
currently experiencing similar symptoms.  The pertinent 
diagnosis was back pain of unknown cause, possibly muscular 
or renal colic.  A record dated later that month notes a 
history of low back pain over "several years," which 
increased in severity two weeks earlier.  The veteran was 
referred to a genitourinary specialist for treatment.

A July 1988 outpatient treatment record indicates that the 
veteran had experienced right shoulder pain after playing 
volleyball three days earlier.  He reported pain when lifting 
the right arm, and was taking Tylenol with some relief.  
Clinical evaluation of the shoulder revealed no swelling or 
redness.  There was tenderness over the biceps tendon groove, 
which decreased with abduction.  Reflexes and pulses were 
normal.  Probable tendonitis was diagnosed.

An October 1992 record notes a two-month history of right 
shoulder pain, which increased with range of motion and use.  
Physical examination revealed a full range of motion upon 
rotation, and a decreased range of motion on abduction.  
Right shoulder bursitis was diagnosed.

A follow-up treatment record dated later that month notes a 
two- to three-month history of right shoulder pain, possibly 
due to lifting heavy objects repetitively at work.  The 
veteran denied injuring the shoulder.  No deformity or local 
tenderness was noted on physical examination.  A prominent 
"click" was noted with overhead reach.  The diagnostic 
impression was shoulder pain, possible impingement.  The 
report of an X-ray study of the right shoulder showed a small 
spur off the lateral inferior aspect of the acromion, and a 
slight downward tilting of the acromion relative to the 
clavicle.

In November 1992, the veteran was seen for right shoulder 
pain, questionable impingement syndrome.  It was noted 
therein that he had experienced a "chronic problem for 2 
y[ears]."  The problem was getting gradually worse, and had 
originally been of gradual onset.  He was "a lot better" 
following a cortisone injection in the right shoulder the 
previous month.

A January 1993 record reports that the veteran continued to 
experience right shoulder pain, and a diagnosis of right 
shoulder impingement was noted.

An outpatient treatment record dated in February 1993 notes a 
11/2-month history of back pain.  The veteran was instructed in 
stretching, strengthening, and posture correction.

A magnetic resonance imaging (MRI) study in May 1997 revealed 
a rotator cuff tear in the right supraspinatus tendon, and a 
small ganglion cyst adjacent to the right infraspinatus 
tendon.  During a MRI study of the lumbar spine, the veteran 
became claustrophobic and refused to continue with the 
testing.

VA outpatient records show treatment for the veteran's right 
shoulder and back disabilities from May 1997 to March 2000.  
In May 1997, the veteran reported that he initially injured 
his back during boot camp, when he fell while carrying 
another soldier on his back.  The record notes a history of 
"multiple back and shoulder injuries during the war."  
Current complaints included bilateral shoulder pain, right 
greater than left, and severe back pain.  The veteran related 
that he was unable to lift his arm or move objects due to 
shoulder pain, and indicated that he experienced increased 
back pain when he walked.  The pertinent diagnoses were 
worsening of the shoulder, right shoulder pain greater than 
left, rule out severe degenerative joint disease; and low 
back pain, rule out pathology.

In a statement dated in June 1997, a service comrade related 
that he had known the veteran since 1968.  He reported that 
the veteran informed him that he had injured himself when he 
fell while performing a "man-carry on his back" during a 
physical training test in basic training.  The veteran 
continually complained of right shoulder and back pain.  He 
treated this pain with Tylenol and heat therapy, and was able 
to finish basic training.  The service comrade related that 
he had stayed in touch with the veteran through the years, 
and opined that his shoulder and back pain had become a 
"chronic problem."

A July 1997 outpatient treatment record notes a history of 
"multiple back and shoulder injuries during the war."  The 
record further reflects that the veteran was unable to work 
due to his right shoulder pain.  The diagnostic impression 
was "most likely degenerative joint disease secondary to war 
injury."

In August 1997, the veteran sought treatment for low back and 
right shoulder pain.  Increased pain and decreased range of 
motion of the right shoulder was diagnosed.  

An orthopedic consultation the following month revealed 
forward flexion to 40 degrees, and extension to 15 degrees, on 
physical examination of the back.  The final assessment was 
mechanical low back pain, and bilateral shoulder pain 
consistent with impingement.

An October 1997 physical examination revealed muscle spasm in 
the neck/shoulder area, and a limited range of motion of the 
right shoulder.  Severe musculoskeletal/ shoulder and back 
pain was diagnosed.

During the October 1998 personal hearing, the veteran 
testified that he injured his back and right shoulder when he 
fell while carrying another soldier on his back during a 
drill in basic training.  He explained that he then sought 
medical treatment for his back injury, and was given Valium 
and Tylenol.  He said he had not sought medical treatment for 
his right shoulder during service, and was afraid to seek 
additional treatment for his back, because he was not yet a 
U.S. citizen, and was concerned that he would be deported if 
he reported these problems.  He testified that he did not 
seek medical treatment following his separation from service 
because he was unemployed.  He explained that he was then 
able to effectively treat his back pain with Tylenol.  As he 
grew older, however, he was no longer able to tolerate the 
pain, and sought medical treatment.  His physician reportedly 
instructed him to treat his back pain with heat and Tylenol.  

The veteran related that he worked as an instrument mechanic 
for the Department of the Navy, and performed calibration 
repair on equipment.  He denied injuring his back since his 
discharge from service.  He explained that, while he did 
injure his right shoulder during a post-service volleyball 
game, it was not a traumatic injury.  He said he first 
received medical treatment for his right shoulder disability 
in 1986 or 1988.  He reported that, although he is right hand 
dominant, he occasionally uses his left arm to lift heavy 
objects.  He submitted a report from his physician in support 
of his claim. 

In a report dated in September 1998, the veteran's physician 
stated that he has treated the veteran since early 1997.  He 
noted a history of increasing neck, shoulder and back pain 
since the veteran's separation from service, and indicated 
that lifting or walking aggravates this pain.  The physician 
reported that the veteran's job required him to engage in a 
"great deal of physical activit[y]," including lifting 
heavy objects, and climbing hills.  He related that the 
veteran has continued to work despite experiencing increased 
shoulder and back pain.

In reports dated in March 1999, the veteran's physicians 
stated that they had treated the veteran for several years 
for severe shoulder and back pain.  It was noted that 
nonsteroidal anti-inflammatories had not been effective.  The 
veteran's conditions were continuing to deteriorate.  

In March 2003, VA examinations for joints and the spine were 
scheduled, and the veteran failed to appear for those 
examinations.

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty, or for aggravation of a 
preexisting injury in the active military, naval, or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition as to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.

Generally, in order for the claimant to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

IV.  Analysis

The Board will therefore analyze the service-connection 
issues, which are, first, the presence of a current 
disability, and, second, a nexus, or link, between the 
current disability and the veteran's military service.

As noted above, the service medical records document that the 
veteran complained of pain in the back and right shoulder 
after painting with his right arm, which was diagnosed as 
muscle strain.  The record includes post-service complaints 
of chronic low back pain and shoulder pain, variously 
diagnosed.

As previously discussed, the Board remanded the back and 
right shoulder claims in order to determine the nature and 
etiology of any current back and right shoulder disabilities.  
However, he did not appear for his scheduled examinations.  
Accordingly, the record contains no competent evidence 
establishing an etiological relationship between the 
currently diagnosed back and right shoulder disabilities to 
the symptomatology documented during service.  The Board 
notes that, in a July 1997 VA outpatient record, there was 
mention of a history of "multiple back and shoulder injuries 
during the war' and an impression "most likely degenerative 
joint disease secondary to war injury."  That conclusion, in 
and of itself, amounts to no more than a recitation of the 
veteran's self-reported history, and does not constitute an 
informed opinion on the matter.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As the record now stands, there 
is no satisfactory proof that the veteran sustained multiple 
back and shoulder injuries in service.  Moreover, although 
the veteran served during a period of war, there is no 
allegation or evidence that he was ever in a war zone or 
served in combat.  

As noted, in a claim of service connection, medical evidence 
must establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's currently diagnosed back and 
right shoulder disabilities are related to active service.  
38 C.F.R. § 3.303.  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claims of entitlement to service 
connection for a back disability and right shoulder 
disability.  Instead, he has only offered his own rather 
general arguments to the effect that he believes that his 
back and right shoulder disabilities are related to service.  
It is noted that the veteran has not shown, or claimed, that 
he is a medical expert capable of rendering medical opinions.  
Therefore, his opinion, although no doubt sincere, is 
insufficient to demonstrate that his back or right shoulder 
disability is related to active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for a 
back disability and right shoulder disability.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a right shoulder 
disability is denied.  




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

